Exhibit 10.1

September 15, 2020

Mr. Charles F. Dolan

AMC Networks Inc.

Eleven Pennsylvania Plaza

New York, NY 10001

 

  Re:

Amendment to Employment Agreement

Dear Charles:

Reference is made to the Employment Agreement by and between AMC Networks Inc.
(the “Company”) and you, dated as of June     , 2011 (the “Employment
Agreement”). This letter (this “Amendment”) reflects certain amendments to the
Employment Agreement.

Effective as of the date hereof, your service as the Executive Chairman will
cease, and you will serve as the Chairman Emeritus of the Board of Directors of
the Company. You will continue as an employee of the Company and your annual
base salary will continue at its current rate of $400,000. You remain eligible
for any bonus earned in respect of 2020 in accordance with the Employment
Agreement and the long-term awards previously granted to you will remain
outstanding in accordance with their terms. Beginning in 2021, you will not be
eligible for any annual bonus and will not be eligible to participate in the
long-term cash or equity programs or arrangements of the Company.

The Employment Agreement will remain in full force and effect except to the
extent modified by this Amendment. The laws of the State of New York will govern
all questions related to the interpretation and construction of this Amendment,
and to the performance hereof. This Amendment may be executed in several
counterparts (including, without limitation, by facsimile, PDF or electronic
transmission), each of which will be deemed an original, and such counterparts
will constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

AMC Networks Inc.

/s/ Joshua Sapan

Name:   Joshua Sapan Title:   President and Chief Executive Officer

 

Accepted and Agreed:  

/s/ Charles F. Dolan

By:   Charles F. Dolan

 

[Signature Page to Employment Agreement Amendment]